                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NORTHEASTERN DIVISION



FITZGERALD TRUCK PARTS AND
SALES, LLC, f/k/a FITZGERALD KIT                     Case No. 2:19-cv-00008
TRUCKS AND SALES, LLC,
                                                     JURY DEMAND
        Plaintiff,
                                                     Chief Judge Waverly D. Crenshaw, Jr.
v.                                                   Magistrate Judge Alistair E. Newbern

UNITED STATES OF AMERICA,

        Defendant.


                     JOINT MOTION TO SET STATUS CONFERENCE

        Plaintiff and Defendant jointly move to set a status conference for the above captioned

case.

        1.      By joint motion filed on November 5, 2020 (ECF No. 75), the parties moved to

consolidate the above-captioned case (Fitzgerald I) with the related case Fitzgerald Truck Parts

and Sales, LLC, f/k/a Fitzgerald Kit Trucks and Sales, LLC, No. 2:20-cv-00026 (Fitzgerald II),

for both discovery and trial.

        2.      The parties would like to clarify with the Magistrate Judge certain aspects of the

existing case management order for Fitzgerald I relating to its discovery and expert deadlines

which are enlarged under the pending joint motion to consolidate.to conform with the discovery

and expert deadlines set forth in Case Management Order for Fitzgerald II.




     Case 2:19-cv-00008 Document 78 Filed 02/12/21 Page 1 of 4 PageID #: 1827
        WHEREFORE, Plaintiff and Defendant respectfully request that a status conference be

set for this case.



Dated: February 12, 2021



                                           Respectfully submitted,

/s/ Kendall C. Jones (with permission)     /s/ John A. Lindquist
KENDALL C. JONES (pro hac vice)            JOHN A. LINDQUIST (pro hac vice)
Eversheds Sutherland (US) LLP              Senior Litigation Counsel, Tax Division
700 Sixth Street, NW, Suite 700            United States Department of Justice
Washington, DC 20001-3980                  555 4th Street, N.W., Room 7203
(202) 383-0825                             Washington, DC 20044
kendalljones@eversheds-sutherland.com      (202) 307-6561
                                           John.A.Lindquist@usdoj.gov

                                           Counsel for the United States
W. SCOTT SIMS (#17563)
Sims Funk, PLC
3322 West End Avenue, Suite #200
Nashville, TN 37203-6817
(615) 292-9335
ssims@simsfunk.com

Counsel for Plaintiff




    Case 2:19-cv-00008 Document 78 Filed 02/12/21 Page 2 of 4 PageID #: 1828
                               CERTIFICATE OF SERVICE
       I hereby certify that a true and exact copy of the foregoing was served on the following

individual via the Court’s CM/EFC system on February 12, 2021:

              KENDALL C. JONES (pro hac vice)
              Eversheds Sutherland (US) LLP
              700 Sixth Street, NW, Suite 700
              Washington, DC 20001-3980
              (202) 383-0825
              kendalljones@eversheds-sutherland.com



              W. SCOTT SIMS (#17563)
              Sims Funk, PLC
              3322 West End Avenue, Suite #200
              Nashville, TN 37203-6817
              (615) 292-9335
              ssims@simsfunk.com




                                            /s/ John A. Lindquist
                                            John A. Lindquist




   Case 2:19-cv-00008 Document 78 Filed 02/12/21 Page 3 of 4 PageID #: 1829
                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NORTHEASTERN DIVISION



FITZGERALD TRUCK PARTS AND
SALES, LLC, f/k/a FITZGERALD KIT                   Case No. 2:20-cv-00026
TRUCKS AND SALES, LLC,
                                                   JURY DEMAND
        Plaintiff,
                                                   Chief Judge Waverly D. Crenshaw, Jr.
v.                                                 Magistrate Judge Alistair E. Newbern

UNITED STATES OF AMERICA,

        Defendant.


                                            ORDER

        Upon due consideration of Plaintiff’s and Defendant’s Joint Motion to Set Status

Conference, it is hereby ordered that:

        1. The motion is GRANTED; and

        2. A Status Conference is scheduled for _____________________, 2021.



        Signed this ______ day of ______________, 2021.



                                             ___________________________
                                             HON. ALISTAIR E. NEWBERN
                                             United States Magistrate Judge




     Case 2:19-cv-00008 Document 78 Filed 02/12/21 Page 4 of 4 PageID #: 1830
